
	
		I
		112th CONGRESS
		1st Session
		H. R. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To improve efforts of the United States Government to
		  ensure that developing countries have affordable and equitable access to safe
		  water and sanitation, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Global Water Access and Equity
			 Act.
		2.International
			 Water Issues Diplomatic CoordinatorSection 1 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following new subsection:
				
					(g)International
				Water Issues Diplomatic Coordinator
						(1)Establishment of
				positionThere is established
				within the Department of State in the immediate office of the Secretary of
				State a Coordinator of United States Government Diplomatic Initiatives to
				Provide Safe Water and Sanitation Globally (in this subsection referred to as
				the Coordinator), who shall be appointed by the President, by and
				with the advice and consent of the Senate. The Coordinator shall report
				directly to the Secretary.
						(2)Duties
							(A)In
				generalThe Coordinator shall perform such duties and exercise
				such powers as the Secretary of State shall prescribe.
							(B)Specific
				duties
								(i)Advising the
				Secretary of StateThe Coordinator shall be the Secretary of
				State’s principal advisor on efforts of the United States Government to ensure
				that developing countries have affordable and equitable access to safe water
				and sanitation.
								(ii)Monitoring
				United States Diplomatic PolicyThe Coordinator shall monitor the
				diplomatic policy of the United States Government and shall formulate ways in
				which such policy may be used to further the goal of ensuring that developing
				countries have access to safe water and sanitation, including the objectives
				expressed in the Senator Paul Simon Water for the Poor Act of 2005 (22 U.S.C.
				2152h note) and the amendments made by that Act.
								(3)DefinitionFor
				purposes of this subsection, the term safe water means water for
				drinking, household use, and crop
				irrigation.
						.
			3.Administration of
			 Global Water Aid
			(a)Bureau for
			 Global Water AidThe Senator Paul Simon Water for the Poor Act of
			 2005 (22 U.S.C. 2152h note) is amended—
				(1)by redesignating section 11 as section 12;
			 and
				(2)by inserting after
			 section 10 the following new section:
					
						11.Bureau for
				Global Water Aid
							(a)EstablishmentThere is established within the United
				States Agency for International Development a Bureau for Global Water Aid (in
				this section referred to as the Bureau).
							(b)Assistant
				AdministratorThe Bureau shall be headed by an Assistant
				Administrator for Global Water Aid (in this section referred to as the
				Assistant Administrator), who shall be appointed by the President,
				by and with the advice and consent of the Senate. The Assistant Administrator
				shall report directly to the Administrator of the United States Agency for
				International Development.
							(c)Duties of
				Assistant AdministratorThe
				Assistant Administrator shall be responsible for the oversight and coordination
				of all United States Government activities to provide safe water and sanitation
				to developing countries, including implementation of this Act and the
				amendments made by this Act.
							(d)StaffThe
				Bureau shall be staffed by such persons as the Assistant Administrator
				considers necessary to carry out the responsibilities of the Assistant
				Administrator.
							.
				(b)Authorization
			 under the Foreign Assistance Act of 1961
				(1)AuthorizationSubsection
			 (b) of the second section 135 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2152h(b)), as added by section 5(a) of the Senator Paul Simon Water for the
			 Poor Act of 2005 (22 U.S.C. 2152h note), is amended by inserting after
			 the President the following: , acting through the
			 Assistant Administrator for Global Water Aid,.
				(2)DefinitionSuch
			 section is further amended by adding at the end the following new
			 subsection:
					
						(e)DefinitionFor purposes of this section, the term
				safe water means water for drinking, household use, and crop
				irrigation.
						.
				(3)Redesignation
			 and Conforming Amendments
					(A)RedesignationChapter
			 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is
			 amended by redesignating the second section 135 (22 U.S.C. 2152h), as added by
			 section 5(a) of the Senator Paul Simon Water for the Poor Act of 2005 (22
			 U.S.C. 2152h note), as section 136.
					(B)Conforming
			 amendmentsThe Senator Paul Simon Water for the Poor Act of 2005
			 (22 U.S.C. 2152h note) is amended by striking section 135 each
			 place it appears and inserting section 136.
					(c)Authorization
			 under the Agricultural Trade Development and Assistance Act of
			 1954Section 104(c)(9) of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1704(c)(9))
			 is amended—
				(1)by striking
			 section 135 and inserting section 136; and
				(2)by adding at the
			 end the following new sentence: For purposes of this paragraph, the term
			 safe water means water for drinking, household use, and crop
			 irrigation..
				(d)Division of
			 responsibility under the Senator Paul Simon Water for the Poor Act of
			 2005
				(1)Safe water and
			 sanitation strategySection 6
			 of the Senator Paul Simon Water for the Poor Act of 2005 (22 U.S.C. 2152h note)
			 is amended—
					(A)in subsection (c),
			 by striking Secretary of State, acting through the Administrator of the
			 United States Agency for International Development, and inserting
			 Administrator of the United States Agency for International
			 Development;
					(B)in subsection
			 (g)—
						(i)in
			 paragraph (2)(A), by striking Secretary of State and inserting
			 Administrator of the United States Agency for International
			 Development; and
						(ii)in
			 paragraph (3)(A), by striking Committee on International
			 Relations and inserting Committee on Foreign Affairs;
			 and
						(C)by adding at the
			 end the following new subsection:
						
							(h)DefinitionFor purposes of this Act, the term
				safe water means water for drinking, household use, and crop
				irrigation.
							.
					(2)Sense of
			 Congress regarding development of local capacitySection 8 of
			 such Act (22 U.S.C. 2152h note) is amended by striking Secretary of
			 State and inserting Administrator of the United States Agency
			 for International Development.
				(3)Report regarding
			 water for peace and securitySection 10(b) of such Act (22 U.S.C. 2152h
			 note) is amended—
					(A)by striking The Secretary of State,
			 in consultation with the Administrator of the United States Agency for
			 International Development, and inserting The Administrator of
			 the United States Agency for International Development, in consultation with
			 the Secretary of State,; and
					(B)by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs.
					(4)Further division
			 of responsibilitySuch Act (22 U.S.C. 2152h note) is further
			 amended—
					(A)by redesignating section 12 (as
			 redesignated by subsection (a) of this section) as section 13; and
					(B)by inserting after
			 section 11 the following new section:
						
							12.Division of
				Responsibility
								(a)CoordinationIn overseeing and coordinating United
				States Government activities to provide safe water and sanitation to developing
				countries, the Administrator of the United States Agency for International
				Development shall coordinate with the Secretary of State to ensure that the
				manner of carrying out such activities is consistent with the overall
				diplomatic policy of the United States. The Secretary of State shall, to the
				maximum extent feasible, make such activities a priority of the diplomatic
				policy of the United States.
								(b)Rule of
				constructionFor purposes of sections 6 through 10 and subsection
				(a) of this section—
									(1)any reference to the Secretary of State
				shall be deemed to be a reference to the Secretary of State, acting through the
				Coordinator of United States Government Diplomatic Initiatives to Provide Safe
				Water and Sanitation Globally, established by section 1(g) of the State
				Department Basic Authorities Act of 1956; and
									(2)any reference to the Administrator of the
				United States Agency for International Development shall be deemed to be a
				reference to the Administrator of the United States Agency for International
				Development, acting through the Assistant Administrator for Global Water Aid,
				established by section 11 of this
				Act.
									.
					4.Sense of Congress
			 on Promotion of Efficient Use of WaterIt is the sense of Congress that the policy
			 of the United States Government should promote more efficient use of existing
			 water supplies in developing countries (including through superior methods of
			 irrigation), as well as the development of additional reliable water
			 supplies.
		5.Authorization of
			 Appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated for each of the fiscal years 2012 through 2016 such sums as
			 may be necessary to carry out this Act and the amendments made by this
			 Act.
			(b)Other
			 amountsAmounts appropriated
			 pursuant to the authorization of appropriations in subsection (a) shall be in
			 addition to the amounts otherwise available to carry out this Act and the
			 amendments made by this Act.
			(c)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations in subsection (a) are authorized to remain
			 available until expended.
			
